Citation Nr: 1116288	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  06-07 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for earaches, to include as secondary to tinnitus.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for headaches, to include as secondary to tinnitus.

3.  Entitlement to an increased rating for bilateral hearing loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1964 to January 1968, and from June 1970 to September 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2005 (earaches and headaches) and October 2008 (hearing loss) rating decisions by the Columbia, South Carolina and Montgomery, Alabama, Regional Offices (RO) of the Department of Veterans Affairs (VA), respectively.  The earache and headache claims have since been transferred to the RO in Montgomery, Alabama.

The Board notes that there has been some procedural confusion as to the Veteran's claims for service connection for earaches and headaches.  In February 1987, the Veteran was denied service connection for these disorders.  In August 2004, the Veteran indicated that he wished to open claims for service connection for these disorders as secondary to tinnitus.  The Veteran was denied service connection for tinnitus with headaches and earaches in February 2005 and submitted a timely notice of disagreement.  In February 2006, the Veteran was granted service connected for tinnitus alone and in a February 2006 statement of the case, the RO denied the Veteran's claims for service connection for earaches and headaches.  A March 2010 supplemental statement of the case addressed the issue of secondary service connection for both earaches and headaches on the merits and effectively denied to reopen the claims based on a direct service connection theory.

While the procedural background is complicated, the most significant procedural issue concerns the initial failure of the RO to address the issue of new and material evidence.  The Board finds that, in its February 2005 decision, the RO failed to make an adequate determination as to whether new and material evidence had been submitted to reopen the Veteran's claims.  The Veteran's August 2004 correspondence should have been considered a claim to reopen his original claims for service connection for earaches and headaches as denied in February 1987 since the claims were merely separate theories in support of a claim for a particular benefit rather than separate and individual claims.  Robinson v. Mansfield, 21 Vet. App. 545 (2008); Roebuck v. Nicholson, 20 Vet. App. 307 (2006).  

In this case, as the Veteran's claims for service connection for earaches and service connection for headaches are being reopened and remanded, there is no prejudice to the Veteran from reopening his claims at the present time.  Hickson v. Shinseki, 23 Vet. App. 394 (2010) (when the Board reopens a claim after the RO has denied reopening that same claim, the matter generally must be returned to the RO for consideration of the merits because the RO should, in the first instance, consider that new evidence, as well as laws and regulations not previously considered).

The issues of entitlement to service connection for earaches and headaches and entitlement to an increased rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for earaches was originally denied in February 1987.  The Veteran sought to reopen his service connection claim for earaches in August 2004; the RO denied the claim in February 2005.

2.  The additional evidence presented since the February 2005 rating decision is new and material, and does raise a reasonable possibility of substantiating the claim for service connection for earaches.

3.  The Veteran's claim for service connection for headaches was originally denied in February 1987.  The Veteran sought to reopen his service connection claim for earaches in August 2004; the RO denied the claim in February 2005.

4.  The additional evidence presented since the February 2005 rating decision is new and material, and does raise a reasonable possibility of substantiating the claim for service connection for headaches.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen the claim of entitlement to service connection for earaches.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for headaches.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

In light of the favorable finding with regard to the issues of whether new and material evidence has been submitted to reopen the claims for service connection for earaches and headaches, and the finding that a remand for additional development of the claim on the merits is required, the Board finds that no further discussion of VCAA compliance is warranted at this time.

For claims filed on or after August 29, 2001, as in this case, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

The evidence that is considered to determine whether new and material evidence has been received is the evidence associated with the claims file since the last final disallowance of an appellant's claim on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). 

In a February 2005 rating decision, the RO failed to address the issue of new and material evidence.  In a March 2010 supplemental statement of the case, the RO denied service connection on a secondary basis for both earaches and headaches and found that new and material evidence had not been submitted to reopen service connection for either disorder on a direct basis as there was not competent, objective medical evidence of a current disorder with origins in service.  

The pertinent evidence that has been associated with the claims file since the RO's February 2005 denial of the claims includes statements from the Veteran in which he explained that after having a grenade explode within three feet of him during service, he had experienced ringing in his ears and headaches.  Also added to the record is the February 2006 rating decision which found that the Veteran's tinnitus was etiologically related to service.  The record now also includes the private treatment records of private physician Dr. M. H. who notes the Veteran's complaints of ear pain and provides an opinion as to the etiology of the ear pain in a January 2009 treatment note.  Additionally added to the claims file is the Veteran's November 2009 VA examination report, in which the etiology of both the Veteran's earaches and headaches are discussed.  Finally, the Veteran's claims file now includes a transcript from his February 2011 Travel Board hearing, in which he testified that he experienced headaches on the right side of his head daily and that he experienced earaches especially in his right ear.  He further testified that he had discussed these symptoms with his doctors, to include his private physician, who stated that the Veteran's headaches and earaches could be related to his earaches which may be related to his tinnitus.  

The Board finds that the evidence added to the file is new and material.  The Veteran provided not previously of record that directly relates to the potential etiology of his earaches and headaches.  This evidence raises a reasonable possibility of substantiating his claims for service connection.

For these reasons, the Veteran's claims for service connection for earaches and service connection for headaches are reopened.  A final determination, however, will not be made until the remand development described below is completed.


ORDER

The claim for service connection for service connection for earaches, to include as secondary to tinnitus, is reopened; to this extent only, the appeal is granted.

The claim for service connection for service connection for headaches, to include as secondary to tinnitus, is reopened; to this extent only, the appeal is granted.


REMAND

The Board finds that further development is in order before a decision may be made on the merits of the Veteran's claims.  

Initially, the Board finds that the Veteran should be afforded additional notification as to the evidentiary requirements for secondary service connection claims under 38 C.F.R. § 3.310.  The Board notes that secondary service connection has been discussed in various rating decisions and statements of the case; however, in accordance with its duty to assist, the Veteran should be provided with clear and thorough information as to the information (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

Also, the Board notes that the Veteran was afforded a VA examination in November 2009 in which the VA examiner rendered an opinion as to whether the Veteran's earaches or headaches, respectively were due to his tinnitus.  The Board notes, however, that the examiner did not provide an opinion as to whether the Veteran's earaches and headaches were related to his service or whether either of these disorders had been aggravated by his service-connected tinnitus in accordance with 38 C.F.R. § 3.310(b).  Thus, the Board finds that a new examination is in order so that all possible pathways to service connection may be considered.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.310(b).

Regarding the Veteran's claim for an increased rating for hearing loss, the Veteran has been provided with VA audiology examinations on multiple occasions to include examinations in January 1997, March 2004, December 2007, October 2008 and November 2009, all at the Birmingham VA medical center.  The VA examiners have regularly noted that the audiological findings have been inconsistent and that they were therefore unable to determine the severity of his hearing loss.  The Veteran's March 2004 VA examiner went so far as to suggest that the Veteran be tested at a different facility than the Birmingham VA Medical Center (VAMC).  

As noted above, the Veteran was last examined by a VA examiner in November 2009.  During his examination, it was noted that the Veteran was diagnosed with severe to profound hearing loss in the right ear and moderately severe to severe hearing loss in the left ear.  The examiner noted a long history of audiometric testing where the Veteran's pure tone averages and speech reception thresholds were not in agreement.  The examiner stated that while he did believe that the Veteran's hearing loss was moderately severe to severe, he believed that the Veteran's tests results were invalid and that the testing results should not be used for rating purposes.

The evidence of record also includes multiple private treatment notes from audiologists who report findings of severe hearing loss.  Significantly, however, the last private audiogram was conducted in January 2009, over two years ago.  

Given the inconclusive findings of the Veteran's VA examiners and the age of the last private audiology examination, the Board finds that a new VA examination is in order so that the present nature and severity of the Veteran's hearing loss may be determined.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

Regarding the new examination, the Veteran has voiced his concerns about the quality of examination he received at the VA medical center in Birmingham, stating that his examinations were, in his opinion, conducted hastily.  The Board additionally notes the suggestion of the Veteran's March 2004 VA examiner that the Veteran receive testing at a different facility.  Thus, in this case, the Board finds that it is in the best interest of the Veteran if he is scheduled for a new VA audiology examination at a VA medical center other than the Birmingham facility.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be furnished with a 38 C.F.R. § 3.159(b) notice letter as to the three claims on appeal.  This letter should address the provisions of 38 C.F.R. § 3.310, as to the service connection claims.

2.  The Veteran should next be afforded a VA 
audiological examination at a VA medical center other than the Birmingham, Alabama facility, with an appropriate examiner. The examiner is requested to review the entire claims file in conjunction with 
the examination.  

The examiner should provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran's earaches and headaches are etiologically related to service.  Also, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's earaches and headaches are caused by his service-connected tinnitus.  The examiner should additionally provide an opinion as to whether the Veteran's tinnitus aggravated his earaches and headaches beyond natural progression.

The Veteran should also be provided with an audiological examination in order to determine the severity of his service-connected bilateral hearing loss.  
The examination should encompass pure tone threshold testing (in decibels) and Maryland CNC speech recognition testing.  The examiner should also comment on the functional effects of the Veteran's hearing loss disability on his occupational status and his everyday life, including his ability to secure and follow a substantially gainful occupation.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

All opinions and conclusions expressed must be supported by a complete rationale in a typewritten report.

3.  The RO should then readjudicate the claims with consideration of whether referral for an extra-schedular evaluation under 38 C.F.R. § 3.321(b)(1) is warranted in regard to hearing loss.  See Martinak v. Nicholson, supra.  If any of the benefits sought are denied, the RO should issue a supplemental statement of the case before returning the claim to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


